       Case: 3:20-cv-00224-NBB-RP Doc #: 3 Filed: 07/31/20 1 of 5 PageID #: 20




                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                    Oxford Division

 JOHN RASH,                                       )
                                                  )
                        Plaintiff,                )   Civil No. __________________
 v.                                               )
                                                  )   ORAL ARGUMENT REQUESTED
 LAFAYETTE COUNTY, MISSISSIPPI,                   )
                                                  )
                        Defendant.                )
                                                  )


             PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

        Plaintiff John Rash respectfully requests, pursuant to Federal Rule of Civil Procedure

65(a), that the Court grant a preliminary injunction requiring Defendant to issue a permit to John

Rash for use of the County Courthouse grounds on August 8, 2020 during the Oxford Fringe

Festival for the PROJECT(ion) art event between 8 pm and 11 pm, and/or enjoining Defendant

from interfering with or otherwise taking adverse action against John Rash or other participants

in the PROJECT(ion) art event for actual or alleged noncompliance with the County’s permitting

policies.

        1.     Plaintiff alleges that Defendant violated his First Amendment rights by denying

his application for a permit for use of the County Courthouse grounds to engage in political and

artistic expression during the upcoming Oxford Fringe Festival, an annual event which is

scheduled to be held during the weekend of August 7-9, 2020. The event Plaintiff seeks to hold

on the County Courthouse grounds, entitled PROJECT(ion) (the “Event”), is part of this festival,

and has been scheduled for the evening of August 8, 2020.

        2.     Because the Event is scheduled for August 8, 2020, this motion is an urgent and

necessitous matter within the meaning of L.U. Civ. R. 7(b)(8). Plaintiff will be irreparably
       Case: 3:20-cv-00224-NBB-RP Doc #: 3 Filed: 07/31/20 2 of 5 PageID #: 21




harmed in the exercise of his First Amendment rights if preliminary injunctive relief is not

obtained prior to August 8, 2020.

       3.      Pursuant to L.U. Civ. R. 7(b)(6)(A), Plaintiff respectfully requests oral argument

on this Motion, to be conducted by video or telephonic conference in accordance with Section

4(a) of this Court’s Standing Order In re: The Novel Coronavirus (COVID-19), No. 3:20-mc-

0009 (ECF Doc. 1, Mar. 13, 2020).

       4.      Plaintiff John Rash is an Oxford resident who works as a documentary filmmaker,

photographer, visual artist, and educator. For the past three years, Mr. Rash has organized an

annual art event, PROJECT(ion), as part of the Fringe Festival. For the past two years, artists

have produced light installations as part of PROJECT(ion). Last year, the Event included

projections on the County Courthouse, including projections with political themes.

       5.      The County Courthouse stands in the center of Oxford’s town square. The

County Courthouse grounds, complete with sidewalks and benches, are an archetypical

traditional public forum, and have hosted numerous public events, protests, and debates over the

years. The County Courthouse grounds also features a Confederate monument that has been the

subject of substantial recent public debate, discussion, and protest. Because of this, restrictions

on the public’s right to exercise First Amendment freedoms on the County Courthouse grounds

are disfavored, and must satisfy a heightened standard of review to withstand scrutiny.

       6.      As applied to the County Courthouse grounds, the permitting policies adopted by

the County are not narrowly tailored to serve a compelling state interest, and therefore act as an

unreasonable prior restraint on the exercise of Plaintiff’s First Amendment freedoms.

       7.      The County has recently enacted a rule prohibiting any presence on County

Courthouse grounds between thirty minutes before dusk and dawn. The County denied Mr.




                                                  2
       Case: 3:20-cv-00224-NBB-RP Doc #: 3 Filed: 07/31/20 3 of 5 PageID #: 22




Rash’s application for a permit to hold his Event on the basis of this rule. Laws that bar the

public from traditional public forums after dark are unconstitutional absent a specific and

compelling justification. No such justification exists here; therefore, this rule violates Plaintiff’s

First Amendment rights, and its enforcement should be enjoined.

       8.      The County has also recently announced that permits are required if more than

four persons wish to gather on County Courthouse grounds. This restriction is not narrowly

tailored and cannot survive heightened scrutiny. Permitting requirements are not reasonably

necessary to achieve a significant government purpose when applied to individuals or small

groups. Therefore, enforcement of this permit requirement must be enjoined as well.

       9.      The County’s requirement that permit applications be submitted at least 30 days

before the gathering, event, or protest at issue also violates the First Amendment. Such a lengthy

notice requirement does not further government objectives and substantially risks stifling speech.

       10.     The County’s permitting process also fails First Amendment scrutiny because it is

a prior restraint on free expression that vests too much discretion in County officials, and

because its application to the County Courthouse grounds is vague, ambiguous, and fails to

provide the requisite notice to Plaintiff and other members of the public of the conditions the

County seeks to impose on exercise of First Amendment rights.

       11.     In addition, Defendant unconstitutionally retaliated against Plaintiff based on the

content of his speech. Defendant’s agents requested information regarding the subject matter of

Plaintiff’s Event prior to processing his permit application, and learned that Plaintiff’s Event

would address social and political issues related to the Confederate monument on the County

Courthouse grounds. Four days thereafter, Defendant enacted the prohibition on use of the

grounds after dark, and subsequently denied Plaintiff’s permit. The temporal proximity of these




                                                  3
       Case: 3:20-cv-00224-NBB-RP Doc #: 3 Filed: 07/31/20 4 of 5 PageID #: 23




events is strong circumstantial evidence that the enactment of this new restriction constituted a

retaliatory forum closure on the part of Defendants, resulting from the anticipated content of

Plaintiff’s speech and/or artistic expression. An injunction is proper for this reason as well.

       12.     Because Plaintiff’s Motion establishes a likelihood of the violation of Plaintiff’s

First Amendment rights, the other elements of the preliminary injunction analysis also weigh in

Plaintiff’s favor. The instant Motion should therefore be granted. In addition, because the

requested injunction vindicates constitutional rights, the Court should also waive the bond

requirement of Rule 65(c).

       13.     In support of this Motion, Plaintiff submits the exhibits listed below and an

accompanying Memorandum of Law in support.

          1.       Exhibit      Lafayette County Facility Use Policy, Effective Date: April 20,
                      1:        2015.

          2.       Exhibit      March 4, 2019 Lafayette County Board of Supervisors Order:
                      2:        Board Adopted and Amended the Facility Use Policy.

          3.       Exhibit      June 15, 2020 Lafayette County Board of Supervisors Order:
                      3:        Amend Facility Use Policy Regarding Use of Courthouse
                                Grounds.

          4.       Exhibit      Declaration of John Rash dated July 30, 2020, along with
                      4:        Exhibits 1 through 7 annexed thereto.




                                                 4
       Case: 3:20-cv-00224-NBB-RP Doc #: 3 Filed: 07/31/20 5 of 5 PageID #: 24




       RESPECTFULLY SUBMITTED, this 31st day of July, 2020.


                                                       /s/ Joshua Tom____________

 SIMPSON THACHER & BARTLETT LLP                      AMERICAN CIVIL LIBERTIES UNION OF
 Jonathan K. Youngwood*                              MISSISSIPPI FOUNDATION, INC.
 Isaac Rethy*                                        Joshua Tom, MS Bar. No 105392
 425 Lexington Avenue                                Landon Thames, MS Bar No. 105127
 New York, NY 10017                                  P.O. Box 2242
 (212) 455-2000                                      Jackson, MS 39225
 jyoungwood@stblaw.com                               Phone: (601) 354-3408
 irethy@stblaw.com                                   jtom@aclu-ms.org
                                                     lthames@aclu-ms.org
 *pro hac vice forthcoming




                                 CERTIFICATE OF SERVICE

I, Joshua Tom, hereby certify that on July 31, 2020, I electronically filed the foregoing with the
Clerk of the Court using the ECF system which sent notification of such filing to all parties on
file with the Court.


/s/: Joshua Tom
Joshua Tom




                                                 5
